Citation Nr: 1205197	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-18 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a schedular rating in excess of 10 percent for a right ankle disability.  

2.  Entitlement to an extraschedular rating in excess of 10 percent for a right ankle disability.

3.  Entitlement to an initial compensable rating for a right testicular spermatocele.

4.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

5.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esquire

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran retired from the Army in April 1995 after 22 years of active duty service.  

This matter is on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the matter was transferred to the Atlanta RO during the pendency of the appeal.

The Veteran testified before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is of record.

As a procedural matter, the Board notes that the Veteran has submitted evidence since the most recent statement of the case.  However, in March 2010, and again subsequent to his hearing before the Board in January 2011, he waived his right to have this evidence considered by the RO prior to Board adjudication.  Therefore, given the Veteran's stated preference, the Board determines that a remand is not necessary for the RO to first consider this evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a compensable rating for a left testicular spermatocele, an extraschedular rating in excess of 10 percent for a right ankle disability, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's right ankle disability was manifested by objective complaints of pain; subjective findings included tenderness and a substantially normal range of motion; however, marked limitation of motion, ankylosis, or X-ray evidence of involvement of two or more major or minor joints are not shown.

2.  Hypertension to a compensable level was shown within one year of service and is presumed related to service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a chronic right ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5270, 5271 (2011).

2.  The competent evidence indicates that hypertension is related to active duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in February 2008.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.  

Therefore, the Board determines that its duty to notify as set forth in the VCAA has been met.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The RO also conducted a search with the Social Security Administration (SSA) to investigate the possibility that that organization may also possess relevant treatment records.  However, no records were located.

Further, the Veteran submitted his own private treatment records.  Of particular note, after his hearing before the Board in January 2011, the record was left open for an additional 30 days in order to submit additional evidence.  In response to this opportunity, the Veteran submitted additional records, but waived his right to have these records first considered by the RO.  

Next, regarding the Veteran's ankle disability claim, a VA examination relevant to this issue was obtained in November 2008. 38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that this examination is adequate for adjudication purposes. Specifically, the examiner reviewed the Veteran's medical records and claims file, and also elicited statements from the Veteran himself regarding his disability.

Recognition is given to the fact that the November 2008 VA examination is now over three years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected ankle disability since the VA examination in November 2008.  The Veteran does not contend otherwise.

Also, although the Veteran complained at his VA examination in November 2008 of experiencing flare-up pain, the Board concludes that the duration of his flare-up pain was too short in order to reasonably schedule him for a new examination during a flare-up condition.  Compare Ardison v. Brown, 6 Vet. App. 405 (1994) (the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up) with Voerth v. West, 13 Vet. App. 117, 123 (1999) (a new VA examination for flare-ups of short duration would be impractical).  Indeed, as will be discussed in greater detail below, the Veteran's complaints of pain and functional loss due to pain and pain on flare-up have been duly considered by the Board as well as the VA examiner.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the Veteran's hypertension claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  



Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


In this case, the Veteran disagrees with the January 2010 RO decision that granted a 10 percent rating for his right ankle under 38 C.F.R. § 4.71a, DC 5271.  In order to warrant a rating in excess of 10 percent, the evidence must show: 
* ankylosis of the ankle with plantar flexion less than 30 degrees (20 percent under DC 5270); 
* marked limitation of motion (20 percent under DC 5271); or 
* arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations (20 percent under DC 5003).
See 38 C.F.R. § 4.71a (2011).  

For reference, the normal ranges of motion in the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2011).  

Based on the evidence of record, a rating in excess of 10 percent is not warranted, as ankylosis of the ankle with plantar flexion that is less than 30 degrees or marked limitation of motion has not been shown.  Specifically, in November 2008, the Veteran underwent a VA examination directly addressing this issue on appeal.  There, he complained of pain when he puts weight on his ankle.  Moreover, when he experiences flare-ups of this condition, he was not able to stand.  
However, upon examination, his gait was normal, without any ankle instability or tendon abnormality.  Of particular note, range of plantar flexion was 45 degrees without pain, and dorsiflexion of 20 degrees, with pain evident only at 20 degrees.  

A private treatment record from April 2009 indicated similar results.  At that time, the Veteran again complained of pain in the right foot that increased while ambulating or wearing shoes.  Upon examination, he exhibited pain upon palpation over the dorsal aspect of the right talo-navicular joint.  However, his range of motion was again normal.  

Thus, while the Veteran complained of pain in his ankle at both the November 2008 VA examination and the April 2009 evaluation, on neither occasion did he exhibit limitation of motion that is "marked" in nature.  To the contrary, his range of motion was normal on both occasions.  Moreover, ankylosis was specifically noted to be absent at the time of his VA examination.  Therefore, an increased rating is not warranted on either of these bases.  

Additionally, the evidence also does not show X-ray evidence of arthritis involving two or more major joins or minor joint groups.  To the contrary, an X-ray taken in January 2002 was normal and no other arthritis related symptoms noted at that time.  Moreover, at his private evaluation in April 2009, an X-ray of the right ankle revealed a bone fragment at the dorsal aspect of the right talo-navicular joint.  However, arthritis of the ankle joint was not observed.  Therefore, as X-ray evidence of arthritis in the right ankle has not been shown, an increased rating is not warranted on this basis.

In considering this claim, the Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, as was noted above, the Veteran has complained that he experiences periods of pain and instability.  However, despite these complaints of pain, the Board determines that an increased evaluation for the Veteran's service-connected right ankle disability is not warranted on the basis of functional loss due to pain or weakness.  

Specifically, despite the Veteran's complaints, a physical examination of the ankle at the November 2008 VA examination revealed neither instability nor angulation. Moreover, despite his complaints of pain, he stated at his hearing before the Board in January 2011 that he was able to walk approximately 6 blocks to a mile at a time, and he did not use any aids such as a brace for support.  Additionally, at his April 2009 evaluation, he noted that he did not experience pain when he was resting.  

Furthermore, as was noted by the VA examiner in November 2008, the effect of this disability on activities such as shopping, chores, bathing and dressing was only to moderate degree.  While it is true that some more intense activities would be severely affected, the Board does not consider these effects to be "marked" in nature to the point that a rating in excess of what he currently receives would be appropriate.  

The Board has also considered the Veteran's statements that his disability is worse than the 10 percent rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of an ankle disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In sum, after a careful review of the evidence of record, the Board finds that the totality of the evidence is against the assignment of a schedular rating in excess of 10 percent for a right ankle disability.  The benefit of the doubt rule is not applicable and the appeal is denied.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

In this case, the Veteran has submitted a claim seeking service connection for hypertension.  It has been his primary contention that this disorder is secondary to his service-connected psychiatric disorder.  Specifically, he stated at his hearing at before the Board that he experiences "mood swings," as well as other events, which elevates his blood pressure.   

The fact that the Veteran currently has hypertension is undebatable.  For example, his blood pressure was recorded as 148/104 mm Hg in November 2003, 200/100 mm Hg in September 2005 and 166/100 mm Hg in May 2006.  By comparison, hypertension is present for VA purposes if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more. See VA Training Letter 00-07 (July 17, 2000), available at http://vbaw.vba.va.gov/bl/21/publicat/Letters/ TrngLtrs.htm#2000 (January 23, 2012).  
  
In a January 2009 RO decision as well as a January 2010 statement of the case, the Veteran's claim was denied based primarily on a November 2008 opinion by a VA examiner, who stated that psychiatric disorders such as bipolar disorder or depressive disorder do not lead to chronic hypertension, but instead cause only short-term elevations in blood pressure.  

However, while the Veteran's primary argument has been to relate his hypertension to his service-connected psychiatric disorder, the Board notes that he is not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).   It is on this basis that the Board determines that service connection for hypertension should be warranted.  

It is true that the Veteran's service treatment records reflect no treatment for or a diagnosis related to hypertension, and on no occasion was his diastolic blood pressure in excess of 90 mm Hg.  However, there are occasions where his systolic pressure was 140 mm Hg or greater.  In fact, in September 1991 and May 1992, his systolic pressure was as high as 162 mm Hg.  Notably, his blood pressure was 140/84 at the time of his separation physical examination in January 1995.  Therefore, the service records do reflect episodes, albeit isolated, of elevated blood pressure while on active duty.  

The Board points out that the mere existence of elevated blood pressures during service may not be indicative of hypertension.  However, hypertension is also one of a number of chronic disorders that will be presumed related to active duty if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  

Here, the Veteran's blood pressure readings in the 12 months following his retirement strongly indicate chronic hypertension during that period of time.  Specifically, the post-service treatment records indicate treatment notes from April 1996 indicated blood pressure readings of 160/112, 149/91, 158/96, 164/104, 170/101, 153/89, 164/104, 170/101, 153/89 and 146/91 mm Hg.  By comparison, hypertension is at a compensable level under 38 C.F.R. § 4.104, DC 7101, when the diastolic pressure is 100 mm Hg or more, where the systolic pressure is 160 mm Hg or more.   

As can be observed by the blood pressure readings in April 2006, approximately half of them reflect hypertension to a compensable level.  Therefore, when affording the Veteran the benefit of every reasonable doubt, the Board determines that hypertension was shown to a compensable level within one year of active duty service.  As such, under 38 C.F.R. §§ 3.307, 3.309, it is presumed related to active duty, and service connection is warranted on this basis.  




ORDER

A schedular rating in excess of 10 percent for a chronic right ankle disability is denied.  

Service connection for hypertension, to include as secondary to a service-connected disability, is granted.


REMAND

Regarding the remaining issues on appeal, the Board determines that additional development is required prior to adjudication.  

First, with regard to his left testicular spermatocele, the Veteran stated at his hearing before the Board in January 2011 that this disorder had recently worsened.  Specifically, he stated that the pain associated from this disorder used to last two or three days, whereas now, it can last four to five days, and that flare-up conditions would be even worse.  See Hearing Transcript (T.) at 10.  It is not clear whether or not he meant that it had worsened since the most recent VA examination in November 2008.  However, the Board does note that, since this VA examination is over three years old, it is reasonably likely that his complaints of increased pain relate to symptoms since that time.  

When a veteran has indicted that a service connected disability is worse than it was at the time of his most recent VA examination, as is the case here, it is within VA's duty to assist that he be afforded a new examination in order to accurately assess the current level of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); cf. VAOPGCPREC 11-95 (April 7, 1995).  Here, given the Veteran's statements, a new VA examination is warranted for this disorder.  


Next, regarding his claim for TDIU, the Board notes that the Veteran underwent VA examinations in November 2008 that addressed his service-connected spermatocele, hypertension and psychiatric disorder.  In each case, the examiner provided an opinion that the disability examined would not preclude employment. 
However, while each opinion addressed the impact of the individual disability on employment, none of the opinions addressed the impact of these disabilities collectively on his ability to obtain employment.  

Clearly, the predominant disability is the Veteran's psychiatric disorder, for which he has a 70 percent disability rating.  By comparison, none of his other service-connected disabilities carry a disability rating greater than 10 percent.  As such, the VA psychiatric examiner's observations and opinion are particularly probative.  However, some clarification to this opinion is required.

First, the examiner stated that the Veteran was not contending that his psychiatric disorder caused his unemployment.  However, at his hearing before the Board in January 2011, the Veteran testified in depth about the effect of his psychiatric disorder on his employability (T. at 28-29).  

Next, in providing a rationale for the opinion, the VA examiner stated that there was "no evidence" in the claims file relating the impact of the Veteran's psychiatric disorder on his last job, but that the Veteran stated that he quit his job simply for "medical reasons."  However, these statements recorded by the VA examiner appear to conflict with what the Veteran stated at his earlier VA examination in April 2004, and there is no discussion of this incongruity.  

Specifically, in April 2004, the Veteran was employed as a contractor in Birmingham, Alabama, but he also stated that this employment was "rather stressful," and that the stress of the new job was exacerbating his depression and mania.  These statements are noteworthy because, according to his statement in January 2008, he left that job only days thereafter.  Therefore, his statements at the April 2004 examination are probative as to how his psychiatric disorder affects his employability.  Therefore, a new VA opinion is required in order to adequately address this issue.  

Further, given the fact that an examination for TDIU might yield evidence/findings addressing whether the Veteran's right ankle disability causes marked interference with employment, the issue of entitlement to an extraschedular rating in excess of 10 percent for a right ankle disability must be Remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain clinical records from the VA Medical Centers in Gainesville, Florida, and Birmingham, Alabama, for the period from April 2008 to the present.  If the Veteran has received any psychiatric or testicular treatment from private facilities, the RO/AMC should also attempt to acquire these treatment records after receiving the Veteran's authorization.  Any negative development should be included and discussed in the claims file.

2. Schedule the Veteran for new VA examination to determine the current nature and severity of his service-connected left testicular spermatocele.  The claims folder must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.

Following a physical examination, personal interview, and review of the complete record, the examiner should describe the spermatocele as well as its effects on his daily living and employment.  The examiner is also asked to discuss any renal dysfunction resulting from this disability, such as symptomatic infections, hospitalizations or required drug therapy.  Further, the examiner should comment on whether the Veteran's spermatocele causes marked interference with employment.
 
3.  Schedule the Veteran with an appropriate VA examination to determine the effects of his service-connected disability on his ability to maintain employment consistent with his education and occupational experience.

The claims file and a complete copy of this Remand must be made available to the VA examiner for review in conjunction with the employment examination. All necessary special studies or tests are to be accomplished. The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on a review of the case and the claims file, the VA examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone or collectively preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  The examiner should also comment as to whether the Veteran's right ankle disability results in marked interference with employment.

This opinion must also include an explanation of the bases for the opinion. If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.  After any additional notification and/or development that the RO deems necessary is undertaken, readjudicate the Veteran's claims.  Consideration should also be given as to whether an extraschedular rating should be assigned to the Veteran's spermatocele and/or right ankle disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


